Exhibit No. 10.5

ELECTRONIC & TEST EQUIPMENT SCHEDULE

SCHEDULE NO. 003

DATED THIS MARCH 11, 2008

TO LEASE AGREEMENT

DATED AS OF NOVEMBER 7, 2006

 

Lessor & Mailing Address:

 

Lessee & Mailing Address:

General Electric Capital Corporation

 

Semiconductor Components Industries, LLC

4225 Executive Square Suite 800

 

5005 East McDowell Road

La Jolla, CA 92037

 

Phoenix, AZ 85008

 

Attn : General Counsel

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Lease Agreement identified above (“Agreement”
said Agreement and this Schedule being collectively referred to as “Lease”).
This Schedule, incorporating by reference the Agreement, constitutes a separate
instrument of lease.

A. Equipment: Subject to the terms and conditions of the Lease, Lessor agrees to
lease to Lessee the Equipment described below (the “Equipment”).

 

Number of Units    Capitalized Lessor’s Cost    Manufacturer    Serial Number   
Model and Type
of Equipment

See Annex “A” attached hereto and made a part hereof, together with all other
attachments, accessories, additions, replacements and substitutions now or
hereafter attached hereto and made a part thereof.

Equipment Location: 23400 NE Glisan Street, Gresham, Multnomah County, Oregon
97030.

B. Financial Terms

 

1.   

Advance Rent (if any): $393,053.08

  5.   

Basic Term Commencement Date: March 11, 2008

2.   

Capitalized Lessor’s Cost: $22,916,250.00

  6.   

Lessee Federal Tax ID No.: 36-4292817

3.   

Basic Term (No. of Months): 60 Months.

  7.   

Last Delivery Date: March 11, 2008

4.   

Basic Term Lease Rate Factor: 1.715172

  8.   

Daily Lease Rate Factor: 0.057172

9. First Termination Date: Twenty-Four (24) months after the Basic Term
Commencement Date.

10. Interim Rent: For the period from and including the Lease Commencement Date
to but not including the Basic Term Commencement Date (“Interim Period”), Lessee
shall pay as rent (“Interim Rent”) for each unit of Equipment, the product of
the Daily Lease Rate Factor times the Capitalized Lessor’s Cost of such unit
times the number of days in the Interim Period. Interim Rent shall NOT BE
APPLICABLE.

11. Basic Term Rent. Commencing on March 11, 2008 and on the same day of each
month thereafter (each, a “Rent Payment Date”) during the Basic Term, Lessee
shall pay as rent (“Basic Term Rent”) the product of the Basic Term Lease Rate
Factor times the Capitalized Lessor’s Cost of all Equipment on this Schedule.
Each payment of Basis Term Rent shall be allocated to and shall accrue for the
use of the Equipment for the monthly period beginning on such Rent Payment Date.

C. Tax Benefits Depreciation Deductions:

1. Depreciation method is the 200% declining balance method, switching to
straight-line method for the 1st taxable year for which using the straight line
method with respect to the adjusted basis as of the beginning of such year will
yield a larger allowance.

2. Recovery Period: 5 years.

3. Basis: 100 % of the Capitalized Lessor’s Cost.

 

Schedule No. 003 to Lease Agreement Dated November 7, 2006

   1



--------------------------------------------------------------------------------

4. Gross Taxable Income: Only (A) Basic Rent in the amounts and no earlier than
at the times such payments are accrued and (B) any gain realized by Lessor on
the sale or other disposition of the Equipment at the time of such sale.

D. Property Tax

APPLICABLE TO EQUIPMENT LOCATED IN OREGON: Lessee agrees that it will not list
any of such Equipment for property tax purposes or report any property tax
assessed against such Equipment until otherwise directed in writing by Lessor.
Upon receipt of any property tax bill pertaining to such Equipment from the
appropriate taxing authority, Lessor will pay such tax and will invoice Lessee
for the expense. Upon receipt of such invoice, Lessee will promptly reimburse
Lessor for such expense.

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

E. Article 2A Notice

Intentionally Omitted.

F. Stipulated Loss and Termination Value Table*

 

Date    Rental
Basic    Termination
Value    Stipulated
Loss Value    Date    Rental
Basic    Termination
Value    Stipulated
Loss Value 3/30/2008    1    103.442    107.414    9/30/2010    31    67.877   
71.371 4/30/2008    2    102.365    106.320    10/30/2010    32    66.495   
69.973 5/30/2008    3    101.277    105.215    11/30/2010    33    65.104   
68.566 6/30/2008    4    100.178    104.101    12/30/2010    34    63.704   
67.149 7/30/2008    5    99.070    102.975    1/30/2011    35    62.294   
65.723 8/30/2008    6    97.951    101.841    2/28/2011    36    60.876   
64.288 9/30/2008    7    96.823    100.696    3/30/2011    37    59.447   
62.843 10/30/2008    8    95.684    99.540    4/30/2011    38    58.009   
61.388 11/30/2008    9    94.536    98.376    5/30/2011    39    56.571   
59.934 12/30/2008    10    93.377    97.201    6/30/2011    40    55.129   
58.475 1/30/2009    11    92.208    96.015    7/30/2011    41    53.680   
57.010 2/28/2009    12    91.030    94.821    8/30/2011    42    52.224   
55.537 3/30/2009    13    89.843    93.617    9/30/2011    43    50.758   
54.055 4/30/2009    14    88.643    92.401    10/30/2011    44    49.284   
52.564 5/30/2009    15    87.430    91.171    11/30/2011    45    47.803   
51.067 6/30/2009    16    86.204    89.929    12/30/2011    46    46.312   
49.560 7/30/2009    17    84.965    88.673    1/30/2012    47    44.813   
48.044 8/30/2009    18    83.717    87.409    2/28/2012    48    43.307   
46.521 9/30/2009    19    82.456    86.131    3/30/2012    49    41.790   
44.988 10/30/2009    20    81.182    84.841    4/30/2012    50    40.262   
43.443 11/30/2009    21    79.899    83.541    5/30/2012    51    38.726   
41.891 12/30/2009    22    78.603    82.229    6/30/2012    52    37.182   
40.331 1/30/2010    23    77.294    80.904    7/30/2012    53    35.630   
38.762 2/28/2010    24    75.976    79.569    8/30/2012    54    34.070   
37.186 3/30/2010    25    74.648    78.225    9/30/2012    55    32.499   
35.599 4/30/2010    26    73.312    76.872    10/30/2012    56    30.919   
34.003 5/30/2010    27    71.967    75.511    11/30/2012    57    29.332   
32.398 6/30/2010    28    70.613    74.140    12/30/2012    58    27.733   
30.783 7/30/2010    29    69.250    72.760    1/30/2013    59    26.125   
29.158 8/30/2010    30    67.877    71.371    2/28/2013    60    24.508   
27.526

 

Schedule No. 003 to Lease Agreement Dated November 7, 2006

   2



--------------------------------------------------------------------------------

* The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor’s Cost of such unit multiplied by the appropriate
percentage derived from the above table. In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

G. Modifications and Additions for This Schedule Only

For purposes of this Schedule only, the Agreement is amended as follows:

1. Section 11(a) is replaced with the following:

(a) Lessee shall be in default under this Agreement and under any Lease upon the
occurrence of any of the following (each an “Event of Default”, and
collectively, the “Events of Default”):

(i) Lessee fails to pay within ten (10) days after its due date, any Rent or any
other amount due under this Agreement or any Lease;

(ii) Lessee breaches any of its insurance obligations under this Agreement or
any other Document (as defined in Section 16 hereof);

(iii) Lessee breaches any of its other obligations under any Lease (other than
those described in Section 11(a)(i) and (ii) above), and fails to cure that
breach within thirty (30) days after written notice from Lessor;

(iv) any representation, warranty or covenant made by Lessee or ON Semiconductor
Corporation (the “Guarantor”) in connection with this Agreement or under any
Lease or guaranty shall be false or misleading in any material respect;

(v) any Equipment is illegally used;

(vi) Lessee or Guarantor becomes insolvent or ceases to do business as a going
concern;

(vii) Guarantor revokes or attempts to revoke its obligations under its guaranty
or any related document to which it is a party, or fails to observe or perform
any covenant, condition or agreement to be performed under such guaranty or
other related document to which it is a party;

(viii) a receiver is appointed for all or of any part of the property of Lessee,
or Lessee or Guarantor makes any assignment for the benefit of its creditors;

(ix) Lessee or Guarantor files a petition under any bankruptcy, insolvency or
similar law, or in the event an involuntary petition is filed against Lessee or
Guarantor under any bankruptcy or insolvency laws and in the event of an
involuntary petition, such petition is not dismissed within sixty (60) days of
the filing date;

(x) Lessee and/or any Guarantor breaches or is in default under any agreement,
in an original principal amount greater than $5,000,000, by and between Lessor
on the one hand, and Lessee and/or Guarantor (or any of their respective parent
or affiliates) on the other hand; provided however that any such default under
this Section 11(a)(x) is not solely related to a material adverse change in
Lessee’s financial condition;

(xi) There is any dissolution or termination of existence of Lessee or any
Guarantor.

(xii) there is any merger, consolidation, or change in controlling ownership
(such event and the transactions undertaken in connection with the event, e.g.,
a financing to accomplish a merger or consolidation, referred to as an “Event”)
of Lessee or Guarantor wherein the long-term bank loan debt rating (or, if such
rating is not then available, it’s nearest equivalent, in either event, the
“Credit Rating”) of Lessee, Guarantor, or the surviving corporation, company, or
other such business entity (Lessee, Guarantor or such surviving entity referred
to as the “Surviving Company”) issued by Moody’s Investors Service (such entity
and its successors, or, in the event such entity is no longer rating the
Surviving Company’s debt, any other nationally recognized rating agency which is
then rating the Surviving Company’s debt, collectively referred to herein as
“Moody’s”) immediately after and as a direct result of the Event (and not for
other developments or unrelated actions following the Event) falls below the
lowest “B” rating (or its nearest equivalent if the rating system is hereafter
modified, revised, or replaced, referred to herein as the “Minimum Rating”) by
Moody’s (currently defined as “B3”); provided, however, that, in the event the
Credit Rating of the Surviving Company falls below the Minimum Rating as a
direct result of the Event (for purposes of this subsection (xii) the occurrence
of the Event (the “Event Date”) shall be deemed to be the later of (a) the date
upon which the Event occurs, or (b) the issuance by Moody’s of the Credit
Rating), an Event of Default shall not have occurred if (a) Lessee or Guarantor,
whichever is applicable, provides Lessor, on or within 10 days after the Event
Date, written notice to the effect that, if an Event occurs, it will satisfy the
letter of credit provisions of clause (b) of this proviso, and (b) as soon as
reasonably practicable, but in any event within 30 days of the Event Date,
Lessee or Guarantor, whichever is applicable, shall cause to be delivered to
Lessor an irrevocable standby letter of credit (the “Letter of Credit”) in the

 

Schedule No. 003 to Lease Agreement Dated November 7, 2006

   3



--------------------------------------------------------------------------------

amount of $7,000,000, which Letter of Credit shall be in form and substance
reasonably acceptable to Lessor and issued by a bank rated at least “A2” by
Moody’s; provided, further, that, if, after the Letter of Credit has been
issued, the Credit Rating of the Surviving Company shall be increased to the
Minimum Rating or higher, Lessor shall promptly (in any event, with 15 days)
return the Letter of Credit to Lessee or Guarantor, whichever is applicable, for
cancellation;

(xiii) Lessee or any Guarantor sells or leases all, or substantially all, of its
assets;

(xiv) there is a material adverse change in Lessee’s or Guarantor’s financial
condition;

(xv) Lessee defaults under any contract or obligation requiring the payment of
money in an original principal amount greater than $5,000,000; or

(xvi) an event of default occurs under Guarantor’s guaranty.

The default declaration shall apply to all Schedules unless specifically
excepted by Lessor.

2. In Section 11(b)(ix), replace “Lessee (or any of their respective affiliates
or parent entities)” with “Lessee and/or Guarantor (or any of their respective
affiliates or parent entities)”.

3. In Section 14(a), second paragraph, replace subsection (iv) with the
following: “(iv) any actions brought against any Indemnitee that arise out of
Lessee’s or any Guarantor’s actions or omissions (or actions or omissions of
Lessee’s or Guarantor’s agents);”

4. ACCEPTANCE

Pursuant to the provisions of the Lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above is installed;
(ii) Lessee has inspected the Equipment, and all such testing as it deems
necessary has been performed by Lessee, Supplier or the manufacturer; and
(iii) Lessee accepts the Equipment for all purposes of the Lease, the purchase
documents and all attendant documents.

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct in all material respects on
the date hereof and (iii) Lessee has reviewed and approves of the purchase
documents for the Equipment, if any.

5. EQUIPMENT SPECIFIC PROVISIONS

Each reference contained in this Agreement to:

(a) “Adverse Environmental Condition” shall refer to, so long as the Equipment
is in the control of Lessee, (i) the existence or the continuation of the
existence, of an Environmental Emission (including, without limitation, a sudden
or non-sudden accidental or non-accidental Environmental Emission), of, or
exposure to, any substance, chemical, material, pollutant, Contaminant, odor or
audible noise or other release or emission in, into or onto the environment
(including, without limitation, the air, ground, water or any surface) at, in,
by, from or related to any Equipment, (ii) the environmental aspect of the
transportation, storage, treatment or disposal of materials in connection with
the operation of any Equipment or (iii) the violation, or alleged violation of
any statutes, ordinances, orders, rules regulations, permits or licenses of, by
or from any governmental authority, agency or court relating to Environmental
Law connected with any Equipment.

(b) “Affiliate” shall refer, with respect to any given Person, to any Person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.

(c) “Contaminant” shall refer to those substances that are regulated by or form
the basis of liability under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls (“PCBs”), and radioactive
substances, or other material or substance that has in the past or could in the
future constitute a health, safety or environmental hazard to any Person,
property or natural resources.

(d) “Environmental Claim” shall refer to any accusation, allegation, notice of
violation, claim, demand, abatement or other order on direction (conditional or
otherwise) by any governmental authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

(e) “Environmental Emission” shall refer to any actual or threatened release,
spill, emission, leaking, pumping, injection, deposit,

 

Schedule No. 003 to Lease Agreement Dated November 7, 2006

   4



--------------------------------------------------------------------------------

disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment, or into or out of any of the Equipment, including, without
limitation, the movement of any Contaminant or other substance through or in the
air, soil, surface water, groundwater or property.

(f) “Environmental Law” shall mean any federal, foreign, state or local law,
rule or regulation pertaining to the protection of the environment, including,
but not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. Section 1801 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), the Clean Air
Act (42 U.S.C. Section 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq .), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. Section 1361 et seq.), and the Occupational Safety and
Health Act (19 U.S.C. Section 651 et seq.), as these laws have been amended or
supplemented, and any analogous foreign, federal, state or local statutes, and
the regulations promulgated pursuant thereto.

(g) “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) arising out of or related to any Environmental Claim.

(h) “Person” shall include any individual, partnership, corporation, trust,
unincorporated organization, government or department or agency thereof and any
other entity.

Lessee shall fully and promptly pay, perform, discharge, defend, indemnify and
hold harmless Lessor and its Affiliates, successors and assigns, directors,
officers, employees and agents from and against any Environmental Claim or
Environmental Loss.

The provisions of this Schedule shall survive any expiration or termination of
the Lease and shall be enforceable by Lessor, its successors and assigns.

6. EARLY PURCHASE OPTION

(a) Provided that the Lease has not been earlier terminated and provided further
that Lessee is not in default under the Lease or any other agreement between
Lessor and Lessee, Lessee may, UPON AT LEAST THIRTY (30) DAYS BUT NO MORE THAN
ONE HUNDRED EIGHTY (180) DAYS PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S
IRREVOCABLE ELECTION TO EXERCISE SUCH OPTION, purchase on an AS IS BASIS all
(but not less than all) of the Equipment listed and described in this Schedule
on the Rent Payment Date (the “Early Purchase Date”) which is Forty-Two
(42) months from the Basic Term Commencement Date for a price equal to
$10,585,482.10 (the “FMV Early Option Price”), plus all applicable sales taxes.

Lessor and Lessee agree that the FMV Early Option Price is a reasonable
prediction of the Fair Market Value (as such term is defined in the END OF LEASE
PURCHASE OPTION Section subsection (b) of the Lease hereof) of the Equipment at
the time the option is exercisable. Lessor and Lessee agree that if Lessee makes
any non-severable improvement to the Equipment which increases the value of the
Equipment an is not required or permitted by the MAINTENANCE Section of the
RETURN OF EQUIPMENT Section of the Lease prior to lease expiration, then at the
time such option being exercised, Lessor and Lessee shall increase the purchase
price to reflect any addition to the price anticipated to result from such
improvement. (The purchase option granted by this subsection shall be referred
to herein as the “Early Purchase Option”.)

(b) If Lessee exercises its Early Purchase Option with respect to the Equipment
leased hereunder, then on the Early Purchase Option Date, Lessee shall pay to
Lessor any Rent and other sums due and unpaid on the Early Purchase Option Date
and Lessee shall pay the FMV Early Option Price, plus all applicable sales
taxes, to Lessor in cash.

Except as expressly modified hereby, all terms and provision of the Agreement
shall remain in full force and effect. This Schedule is not binding or effective
with respect to the Agreement or Equipment until executed on behalf of Lessor
and Lessee by authorized representatives of Lessor and Lessee, respectively.

(Signature Page Follows)

 

Schedule No. 003 to Lease Agreement Dated November 7, 2006

   5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:     LESSEE: General Electric Capital Corporation     Semiconductor
Components Industries, LLC By:   /s/ James C. Shelly     By:   /s/ Keith D.
Jackson Name:   James C. Shelly     Name:   Keith D. Jackson Title:   SVP & CRO
    Title:   President and Chief Executive Officer

 

Schedule No. 003 to Lease Agreement Dated November 7, 2006

   6



--------------------------------------------------------------------------------

ANNEX A

TO

SCHEDULE NO. 003

TO LEASE AGREEMENT

DATED AS OF NOVEMBER 7, 2006

DESCRIPTION OF EQUIPMENT

 

Asset
ID   

Tool ID

  

Make

  

Model

  

Description

  

Vintage

  

S/N

   Capitalized
Lessor’s Cost 0001    MET19602    Applied Materials    Endura 5500    Deposition
PV-Sputtering    2000    305431    $ 945,000.00 0002    MET19603    Applied
Materials    Endura 5500    Deposition PV-Sputtering    2000    319063    $
945,000.00 0003    STP18604    ASML    750    Lithography Deep UV    2000   
6321    $ 2,940,000.00 0004    STP25601 B    ASML    5500/1150C    Wafer
Fabrication Lithography    2006    9718    $ 3,990,000.00 0005    STP18602   
ASML    700C    Lithography Deep UV    2000    7186    $ 2,520,000.00 0006   
STP18603    ASML    700C    Lithography Deep UV    2000    6589    $
2,520,000.00 0007    ETH21610    LRC    9600 2x2 PTX    Etching Dry    1997   
8421 TM strip 100, 96-69, 96-105, strip 60    $ 525,000.00 0008    ETH21611   
LRC    9600 2x2 PTX    Etching Dry    1997    8431 TM strip 122, 96-79, 96-68A,
strip 76    $ 525,000.00 0009    ETH21603    LRC    A6 4520 XL    Etching Dry   
1997    8428 TM 45XL- 186, 45XL-377, 45XL-1213, 45XL-60    $ 498,750.00 0010   
ETH21604    LRC    A6 4520XL    Etching Dry    1997    8433 TM 45XL-114,
45XL-62, 45XL-61    $ 498,750.00 0011    ETH21606    LRC    A6 4520XL    Etching
Dry    1997    8346 TM 45XL-90 45XL-59, 45XL-42    $ 498,750.00 0012    ETH21601
   LRC    A6 9400 PTX    Etching Dry    1997    8427 TM 94-496, 94-279, 94-670,
94-732    $ 630,000.00 0013    CED11605    Novellus    C2 Dual Altus   
Deposition CVD    2000    00-49-C26148    $ 630,000.00 0014    CED11606   
Novellus    C2 Dual Altus    Deposition CVD    2000    00-24-C26104    $
630,000.00 0015    CED08601    Novellus    C2 Dual Sequel    Deposition CVD   
1997    97-24-5394    $ 630,000.00 0016    CED08602    Novellus    C2 Dual
Sequel    Deposition CVD    1997    97-35-5377    $ 630,000.00 0017    CED09601
   Novellus    C2 Dual Speed/ Sequel    Deposition CVD    1997    97-26-5341   
$ 525,000.00 0018    CED09604    Novellus    C2 Dual Speed/ Sequel    Deposition
CVD    1997    97-36-5383    $ 525,000.00 0019    CED07602    Novellus   
C2 Single Sequel    Deposition CVD    1997    97-24-5338    $ 367,500.00 0020   
TRK04603    TEL    Act 8    Resist Processing Cluster Tool    2000    9201708   
$ 446,250.00 0021    TRK08601    TEL    Act 8    Resist Processing Cluster Tool
   2000    9201106    $ 446,250.00 0022    TRK04602    TEL    Act 8    Resist
Processing Cluster Tool    2000    9201117    $ 525,000.00 0023    TRK04604   
TEL    Act 8    Resist Processing Cluster Tool    2000    9201119    $
525,000.00                  

TOTAL:

   $ 22,916,250.00

Initials:

 

Lessor:   JS     Lessee:   KJ

 

Schedule No. 003 to Lease Agreement Dated November 7, 2006

   7